Citation Nr: 1717938	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  16-49 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. A Statement of the Case (SOC) was issued in September 2016. A timely Notice of Disagreement (NOD) was filed in August 2016. The substantive appeal (VA Form-9) was filed in September 2016.  

In March 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran served in active combat in World War II from June 1945 to March 1946.

2. The record evidence is at least in relative equipoise as to whether the Veteran's
acquired psychiatric disorder, variously diagnosed as cognitive disorder unspecified, likely major neurocognitive disorder, adjustment disorder, dementia, and anxiety disorder with PTSD features, had its onset during service. 





CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, are met.  38 U.S.C. §§ 1101, 1110, 1154 (b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined. The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. Given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to the claim. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VA Gen. Coun. Prec. 57 Fed. Reg.         49, 747, #16-92 (1992).

II. Service Connection

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014). Establishing service connection generally requires: (1) medical evidence of an existing disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). Satisfactory lay or other evidence under § 1154(b) has been defined as "credible evidence." See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996). These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence). In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran. Rather, they relax the evidentiary requirements for noting what happened in service. See Brock v. Brown, 10 Vet. App. 155, 162   (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The provisions of 38 C.F.R. § 4.125(a) require that a mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-4), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5). See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014). VA adopted as final, without change, the final rule and clarified that the provisions of this final rule only apply, however, to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the AOJ. See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

 In the present case, the Veteran's appeal was certified to the Board in November 2016. Because the appeal was pending at the AOJ after August 4, 2014, the diagnostic criteria of the DSM-5 are applicable in the present case.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. § 3.102.


III. Factual Background and Analysis

The Veteran was born in Lower Peach Tree, Alabama in June 1924. Before service, he worked as a farmhand on his father's farm in Alabama. The Veteran enlisted in the military in March 1943, had a Military Occupational Specialty (MOS) as an E5, Fork Lift Operator and served in active combat in the Asiatic-Pacific theater during WWII. Most notably, the Veteran was deployed to Okinawa, Japan and Ryukyus where he served in active combat from June 1945 to March 1946. See Enlisted Record and Report of Separation, Form DD-214. 



Record evidence indicates that the invasion of Ryukyus (Ryukyus Campaign) began in March 1945.  The campaign involved the capture of the small islands near Okinawa, Japan. Americans "invaded what the Japanese defenders considered their home soil, and the defense was fanatic in the extreme." American troops suffered nearly 35,000 causalities. See U.S. Army Divisions of WW II-Ryukyus Campaign, http://www.historyshotsinfoart.com/USArmy/ DisplayCampaign.cfm? inCID=14 (05/23/2016).  

As an initial matter, a January 2016 Psychiatric Progress Note, including pertinent cognitive/psychological assessments, establishes that the Veteran has been diagnosed with cognitive disorder unspecified, likely major neurological disorder, adjustment disorder, and anxiety disorder with PTSD features. This satisfies the first and most important requirement for establishing service connection, a current diagnosed disability, under Shedden. Supra. 

Conversely, a July 2016 PTSD VA examination opinion indicates that the Veteran does not have either PTSD or any mental disorder that conforms with DSM-5 criteria for a mental disability. However, the Board notes that the examiner acknowledges that the Veteran's claimed in-service stressor (active combat) meets criterion A (while [the] in military [the Veteran] had to protect himself and saw soldiers killed) in assessing PTSD and is therefore adequate to support a PTSD diagnosis. Ultimately, the examiner opined that it was less likely than not that the Veteran's mental disability was incurred in or caused by the claimed in-service injury or event. According to the examiner, a review of the record evidence and evaluation of the Veteran led the examiner to believe that the Veteran's symptoms did not meet the DSM-5 criteria for PTSD.  

In this regard, the Board finds that the record evidence is at least in relative equipoise as to whether the Veteran's acquired psychiatric disorder, variously diagnosed as cognitive disorder unspecified, likely major neurological disorder, adjustment disorder, and anxiety disorder with PTSD features is, in fact, a current diagnosis for establishing service connection for VA disability benefit purposes. See 38 C.F.R. §§ 3.303(b), 3.304, 3.304(f). 

Here, the evidence shows that the Veteran's May 1943 Entrance Examination Report and his March 1946 Separation Examination Report were normal for mental and/or psychiatric disability.  Post-service VA treatment records, specifically a November 2011 Discharge Summary, indicates that the Veteran has a secondary diagnosis of PTSD. See November 2011Discharge Instructions at 12-13. A June 8, 2015 PACT Intake note indicates the Veteran scored a 6 on a depression screening; a score of 6 is a positive indication for depression. See June 8, 2015 Note at 165. Similarly, the Veteran's PTSD screening (PTSD 4Q) was positive for PTSD; the Veteran scored a 4. A subsequent June 24, 2015 Mental Health Diagnostic Study note indicates that the Veteran has a diagnosis of unspecified neurocognitive disorder, with symptoms of PTSD (conforming with DSM-5).  Supra at 161.  The Veteran scored an 11 on the depression screening, which suggests a moderate level of depression. Supra. Additional post-service VA treatment records indicate a PTSD diagnosis, to include, but not limited to, the Veteran's discharge instructions, after he underwent heart surgery to implant a pacemaker in October 2015, indicate a secondary PTSD diagnosis. 

In this regard, the Board finds that the clinical record evidence, as discussed above, is at least in relative equipoise as to whether the Veteran has a diagnosed mental disability. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve all reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has an acquired psychiatric disorder which meets the first and most important requirement for establishing service connection under Shedden. 

As to the second and third requirements of an in-service incurrence of an event (stressor) and/or injury and its nexus/link to service, the Board finds that the Veteran's active combat service in Okinawa, Japan, specifically at Kyukyuk (Suicide Hill), his testimony at the March 2017 Board hearing, the January 2016 Neuropsychology Consult Response note, and the January 2016 Psychiatric Progress note are credible supporting evidence of the Veteran's claimed in-service stressor and its nexus to military service. 38 U.S.C.A. §1154(b); 38 C.F.R. §3.304(d) & (f); Collette, supra. 

The Veteran's military personnel records (Form DD-214) confirm that he was stationed in Ryukyus during the Ryukyus Campaign of WWII. At the Board hearing, the Veteran testified that he served "in close combat in Saipan . . . the island of Okinawa in the Battle of Ryukyus." See Hearing Transcript at. 3. The Veteran testified that he was "stationed in an area called Suicide Hill, [which] was a last ditch Japanese effort to maintain one of their strongholds, [that] their admirals and generals ordered them to advance at all costs, even if it was a suicide mission." Supra at 7.  Most notably, the Veteran testified that he "fired his weapon at enemy soldiers, [and] took enemy fire." Supra at 6.  The Board notes that in the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d). Satisfactory lay or other evidence under § 1154(b) has been defined as "credible evidence."  Collette, supra. In this instance, the Veteran's Form DD-214 confirms that he served in the Battle of Ryukyus. His lay statements regarding combat service are highly probable in light of the circumstances, conditions or hardships of serving in active combat during WWII. As such, the Veteran's statements are accorded significant probative value, and when considered with the record evidence (Form DD-214), is credible supporting evidence of his claimed in-service stressor and/or event. 

In providing a nexus between the Veteran's claimed in-service stressor or event, the January 2016 Neuropsychology Consult and Psychiatric Progress reports indicate that the Veteran "reported sleep dysfunction related to combat/trauma, nightmares and emotional distress associated with intrusive WWII memories." The Veteran also reported, "waking up with terrible dreams." He revealed that he "witnessed multiple casualties and was in a unit that sustained a high number of fatalities" and that he "avoids talking about his war experiences, sometimes shuts the television off when things about the Pacific are on, or can't keep from watching it."  He has "significant difficulty with loud noises" and on New Year's Eve, "shut himself up in his room when the gunshot[s] rang out." See January 2016 Neuropsychology Consult Response at 4. The January 2016 VA examiners evaluated the Veteran and reviewed the record evidence in reaching their opinions. Resultantly, the January 2016 reports are accorded significant probative value and weigh in favor of the Veteran's claim. The opinions proffered considered all of the pertinent evidence of record, to include cognitive testing, and provided complete rationales, relying on and citing to records reviewed. Moreover, the examiners offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peak. 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

Thus, with respect to the service connection requirements, and resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the Veteran's acquired psychiatric disorder, variously diagnosed as cognitive disorder unspecified, likely major neurological disorder, adjustment disorder, and anxiety disorder with PTSD features is a result of service, so as to permit service connection. Hence, service connection for an acquired psychiatric disorder, described as PTSD is granted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. The record provides an approximate balance of negative and positive evidence on the merits. As such, the evidence is at least in relative equipoise regarding the Veteran's claim. The benefit of the doubt doctrine is applicable in the instant appeal, and service connection must be granted. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


